EXHIBIT 10.01

   

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

   

          THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”)
made and entered into this 7th day of July 2004, to be effective as of the 1st
day of July 2004, by and between DIMON Incorporated (the “Company”) and Brian J.
Harker (the “Executive”).

 

          WHEREAS, the Company and the Executive entered into that certain
Employment Agreement (the “Employment Agreement”) dated January 3, 1997, which
was effective as of October 1, 1996. The Company and the Executive have agreed
to modify Section 6.2 of the Agreement to reflect certain understandings between
the parties with regard to the Special Health Care Benefit.

 

          NOW, THEREFORE, for good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Company and the Executive agree that the
Agreement shall be amended by replacing the entire Section 6.2 such that the
revised Section shall read as follows:

 

          6.2     Special Health Care Benefit.     In addition to the other
benefits provided for in this Agreement, upon the expiration of the Term for any
reason that would entitle the Executive to receive the Severance Benefit (as
defined in Section 12.3), the Executive shall be entitled for the period
commencing on the Termination Date and ending on the date of the Executive’s
death (the “Coverage Period”) to participate in any group health plan or program
(whether insured or self-insured, or any combination thereof) provided by the
Company for the benefit of its active employees (the “Company Plan”). The
Company, consistent with sound business practices, shall use its best efforts to
provide the Executive with coverage for the Executive and his spouse under the
Company Plan during the Coverage Period (and any period thereafter to the extent
required by applicable state and federal law), including, if necessary, amending
the applicable provisions of the Company Plan and negotiating the addition of
any necessary riders to any group health insurance contract. If the amount of
the premium charged for coverage of the Executive and his spouse under the
Company Plan shall exceed the amount of the premium charged an active employee
participating in the Company Plan with respect to coverage under the Company
Plan for the active employee and his spouse (or, the active employee and his
family, in the event the Company Plan does not offer employee and spouse only
coverage) (the “Maximum Premium Charge”), the amount of the premium charged for
coverage of the Executive and his spouse under the Company Plan in excess of the
Maximum Premium Charge shall be paid by the Company. In addition, regardless of
the Executive’s years of service with the Company as of the Termination Date,
the Company shall pay all or any portion of the Maximum Premium Charge with
respect to coverage of the Executive and his spouse to the extent of the highest
premium paid by the Company for other retired executives of the Company. The
portion of the Maximum Premium Charge not paid by the Company, if any, shall be
paid by the Executive. If the amount of the premium charged to active employees
participating in the Company Plan with respect to coverage under the Company
Plan for such active employees and their spouses (or

             




 

families, as the case may be) varies for each active employee, the Maximum
Premium Charge shall be the average of the premium charged to all active
employees participating in the Company Plan with respect to coverage under the
Company Plan for such active employees and their spouses (or families, as the
case may be). In the event the Company is unable for whatever reason to provide
the Executive with coverage under the Company Plan, the Company, consistent with
sound business practices, shall use its best efforts to provide the Executive
with an individual policy of health insurance providing coverage for the
Executive and his spouse (the “Individual Policy”) during the Coverage Period.
If the amount of the premium charged for the Individual Policy shall exceed the
Maximum Premium Charge, the amount of the premium charged for the Individual
Policy in excess of the Maximum Premium Charge shall be paid by the Company. In
addition, regardless of the Executive’s years of service with the Company as of
the Termination Date, the Company shall pay all or any portion of the Maximum
Premium Charge with respect to the Individual Policy to the extent of the
highest premium paid by the Company for other retired executives under the
Company Plan or any individual plan or policy. The portion of the Maximum
Premium Charge with respect to the Individual Policy not paid by the Company, if
any, shall be paid by the Executive. The coverage to be provided to the
Executive pursuant to this Section 6.2 (whether under the Company Plan or the
Individual Policy) shall consist of coverage which, as of the time the coverage
is being provided, is identical (or, with respect to an Individual Policy,
substantially identical) to the coverage provided under the Company Plan to
active employees and their dependents. Notwithstanding the foregoing, the
Company shall coordinate coverage for the Executive under this Section 6.2 with
any applicable federal or state government programs (e.g., Medicare or Medicaid)
when Executive is eligible to begin receiving benefits under such program. Any
premiums required to be paid for coverage of the Executive under such government
programs shall be paid by the Executive.

 

          IN WITNESS WHEREOF, the parties have executed this Second Amendment to
Employment Agreement on the day and year first above written.

       

EXECUTIVE

    

/s/ Brian J. Harker                  

 

Brian J. Harker

  

WITNESS

   

DIMON Incorporated

/s/ Susan P. Herndon         

By: /s/ Don C. Hare                

 

Its:  Vice President – Human Resources

  

Attest:

    

/s/Thomas C. Parrish        

 

Secretary

          


